                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


COMERICA BANK,

           Plaintiff,
                                          CASE NO. 18-CV-10449
v.                                        HON. GEORGE CARAM STEEH

JANINE SHAMAN et al.,

           Defendants.
                             /

               ORDER DENYING DEFENDANTS’ MOTION
                 FOR RECONSIDERATION (Doc. 37)

     On November 2, 2018, this court granted Plaintiff Comerica Bank’s

motion to amend its Complaint to substitute the Defendant Bernadette

Esshaki Irrevocable Trust under agreement dated April 25, 1991,

(“Bernadette Esshaki Irrevocable Trust”) as a named Defendant, in place of

the Defendant trust formerly known as the “Bernadette Esshaki Living Trust

under agreement dated April 25, 1991,” (“Bernadette Esshaki Living

Trust.”). Now before the court is Defendants’ motion for reconsideration.

Having shown no palpable error in the court’s prior order, Defendants’

motion shall be denied.




                                    -1-
      Under Local Rule 7.1(h)(3), a motion for reconsideration should be

granted only when a movant can “demonstrate a palpable defect by which

the court and the parties . . . have been misled” and “correcting the defect

will result in a different disposition of the case.” No such showing has been

met here.

      The original Complaint named the Bernadette Esshaki Living Trust as

a Defendant, but Plaintiff recently learned that particular trust was

converted to an irrevocable trust in 2012. Thus, Plaintiff moved to amend

the Complaint to change the name of the Bernadette Esshaki trust. This

court granted Plaintiff’s motion to amend and ruled that the amendment

related back to the filing of the original Complaint under Federal Rule of

Civil Procedure 15(c), and thus the claims against the Bernadette Esshaki

Irrevocable Trust were timely.

      In their motion for reconsideration, Defendants argue that the Sixth

Circuit’s decision in Durand v. Hanover Ins. Group, Inc., 806 F.3d 367 (6th

Cir. 2015) requires a different result. Not so. In Durand, the Sixth Circuit

held that certain ERISA claims added to the lawsuit in the first amended

complaint did not relate back to the filing of the original complaint because

they involved different plan policies, adopted at different times, which were




                                      -2-
illegal under different provisions of ERISA. Id. at 376. Obviously, the

claims here stand in marked contrast to those in Durand.

      Here, the original Complaint named the Bernadette Esshaki Living

Trust, which unbeknownst to Plaintiff had been converted to an irrevocable

trust in 2012. Plaintiff’s mistake can be explained, at least in part, by

Defendants’ continued use of the “Living Trust” name in the months leading

up to the filing of this lawsuit. Defendants do not dispute that their counsel

sent a letter to Plaintiff’s counsel in September, 2017 identifying the trust as

the “Bernadette Esshaki Living Trust,” (Doc. 20-2) nor that the tax

documents delivered to Plaintiff prior to July, 2018 all gave the name of the

Bernadette trust, as the “Bernadette Esshaki Living Trust.” Also, it is

undisputed that Defendants did not produce the irrevocable trust

agreement until July, 2018, and not until ordered to produce it by

Magistrate Judge Whalen.

      The Sixth Circuit’s decision in Norfold Cty. Retirement Sys. v.

Community Health Sys., Inc., 877 F.3d 687, 693-94 (6th Cir. 2017) compels

the result reached in the court’s prior order. In that case, the Sixth Circuit

explained that untimely allegations in an amended complaint relate back to

the initial complaint under Rule 15(c)(1)(B) where they “arose of the




                                      -3-
conduct, transaction, or occurrence set out – or attempted to be set out – in

the original complaint.” Id. at 694. The Sixth Circuit held that Rule

15(c)(1)(B) “is met if the original and amended complaints allege the same

‘general conduct’ and ‘general wrong.’” Id. (quoting Durand, 806 F.3d at

375). In Norfolk, Plaintiff’s initial complaint alleged securities fraud through

various concealments and misrepresentations, and the amended complaint

expounded on those allegations by adding other misrepresentations and

frauds. Id. Because all of the allegations involved the same overall fraud

whereby defendant sought to convince investors that defendant’s revenues

were sustainable, the newly added allegations related back to the filing of

the initial complaint. Id.

      Likewise, there is no question that the substitution of the Bernadette

Esshaki Irrevocable Trust for the Bernadette Esshaki Living Trust in the

First Amended Complaint involves the same general conduct and general

wrong. Plaintiff alleges that the Trust wrongfully shields assets that should

be used to satisfy the more than $6.5 million dollar judgment Plaintiff is

seeking to collect in this case by voiding various allegedly fraudulent

transfers. Defendants’ attempts to categorize the allegedly fraudulent

transfers into discrete schemes does not ring true. Moreover, the most




                                      -4-
important aspect of the relation back doctrine is that the defendant be put

on notice of the plaintiff’s claims, and that there is no prejudice or surprise

when additional claims are added. Id. Indeed, the original Complaint in

this case put Defendants on notice of Plaintiff’s general claim of fraudulent

transfers of judgment debtor James Esshaki and his wife Bernadette. In

addition, this is a simple case of misnomer. Plaintiff sued the Bernadette

Esshaki Living Trust, which has not existed since 2012 when it was

converted to an irrevocable trust. There is no surprise or prejudice to

Defendants by allowing Plaintiff to correct this error, especially when the

error may be blamed on Defendants’ conduct in repeatedly referring to the

trust by its outdated name.

      Since judgment was entered in the two companion cases and even

before this lawsuit was filed, Defendants have been on notice that Plaintiff

is seeking to enforce those judgments and to set aside various transfers

alleged to be fraudulent and thus, voidable. The Defendants in this

collection action are three trusts and the children of the judgment debtors,

who are also the beneficiaries of the three trusts. The original Complaint

sought to set aside transfers to the Irrevocable Trust for the Benefit of the

James Esshaki Family, transfers to the James Esshaki and Bernadette




                                      -5-
Esshaki Qualified Personal Residence Trust, and transfers to the

Bernadette Esshaki Living Trust, and transfers made to the children of the

Judgment Debtors. All of the trusts were established by agreements in

2012, and the transfers are part of the same alleged scheme to shield

assets that were available to satisfy the debt owed to Plaintiff. Accordingly,

Defendants have shown no prejudice or surprise by the amendment of the

Complaint to substitute the Bernadette Esshaki Irrevocable Trust, for the

trust formerly known as the Bernadette Esshaki Living Trust.

      Defendants also argue this court erred in granting Plaintiff’s motion to

amend by failing to rely on several bankruptcy decisions they cited, which

they contend requires the opposite result. Those cases involve bankruptcy

law which is not particularly relevant here. For example, In In re Rosich,

562 B.R. 682, 684 (W.D. Mich. 2017), the Chapter 7 trustee sought to avoid

certain transfers of the debtor and sought to have new untimely claims

relate back to the filing of the original complaint. The court held the new

claims did not relate back because “a trustee’s avoidance powers, as a

matter of statute, are transaction-specific,” and the transaction sought to be

voided involved a different asset, transferee, and different time period. Id.

at 684-85. This case is distinguishable because Plaintiff is not a




                                     -6-
bankruptcy trustee whose powers of avoiding fraudulent transfers are

circumscribed by statute, and adding claims against the irrevocable trust is

clearly contemplated by the naming of that trust by its prior name.

      Similarly, Defendants’ reliance on an unpublished bankruptcy appeal,

Dery v. Rosenberg, No. 02-73274, 2003 WL 21919267, at *1 (E.D. Mich.

Jan. 13, 2003) does not suggest this court should reverse its prior ruling. In

that case, the bankruptcy trustee sought revocation of the debtor’s

discharge based on fraudulent representations and omissions of the

debtor. Id. When the trustee sought to amend his complaint to add the

debtor’s ownership interest in a mobile home park that the debtor failed to

disclose, the court ruled the amendment would not relate back because it

was an entirely new case for revocation distinct from the alleged omissions

and misrepresentations set forth in the original complaint. Id. at *7. Again,

this case is markedly distinguishable from the bankruptcy case; in part,

simply because this is not a bankruptcy case. Also, here the initial

complaint sought to set aside the allegedly fraudulent transfers into

Bernadette Esshaki’s trust, whether as a “living” trust as Plaintiff mistakenly

believed the trust to be identified, or as an irrevocable trust.




                                      -7-
      Defendants also argue that Moross Ltd, P’ship v. Fleckenstein

Capital, Inc., 466 F.3d 508 (6th Cir. 2006) supports reversal of the court’s

prior order. In Moross, the plaintiff never even sought leave to amend its

complaint, but argued a new theory of its fraud claims in its response to

defendants’ motion for summary judgment. Id. at 518. The Sixth Circuit

held that any amendment would have been futile, as the new claims were

time-barred and would not relate back to the initial complaint as they arose

out of completely different facts. Id. The initial complaint alleged “cherry

picking,” namely that defendant investors misrepresented how profits and

losses were allocated, but the amended claims took issue with statements

made in the defendants’ offering materials. Id. That case is also

distinguishable because plaintiff there delayed over 18-months after filing

suit to raise new claims, which the Sixth Circuit held amounted to undue

delay, and then only did so in response to defendants’ motion for summary

judgment. Id. at 519. By contrast, there has been no showing of undue

delay here as Plaintiff sought to amend shortly after Defendants provided

the relevant trust agreement. Also, substituting the irrevocable trust for the

revocable trust arises out of the same conduct or transaction attempted to

be set forth in the original pleading.




                                         -8-
      Finally, the court considers Defendants’ argument that if the court

allows the claims against the Bernadette Esshaki Irrevocable Trust to relate

back to the filing of the original complaint, the claim should be limited to the

value of the household property transferred to it, and the trust’s liability

should not be extended beyond that amount. Defendants are no doubt

correct that the original Complaint specifically states that James Esshaki

transferred all of his personal property to the Bernadette Trust (Complaint,

¶ 32). But this is not a basis for circumscribing the liability of that Trust at

this juncture. If the judgment debtors made fraudulent transfers to the

Bernadette Esshaki Irrevocable Trust beyond the personal property of the

Walnut Lake Road residence specifically mentioned in the original

Complaint, that is an appropriate area of inquiry during discovery and may

be relevant at trial. Throughout this litigation, Plaintiff was led to believe

that the trust was revocable and thus, that assets in the trust were personal

assets available to creditors. Upon learning that the trust is irrevocable and

thus, funds are not available to creditors, Plaintiff seeks to recover transfers

on the grounds that they are fraudulent. Under these circumstances,

depriving Plaintiff of discovery as to all assets of the trust would be unfair.

By contrast, there is no prejudice to Defendants who have been on notice




                                       -9-
of Plaintiff’s intent to set aside all fraudulent transfers of the judgment

debtors going back to Plaintiff’s efforts to enforce the judgment in its

original collection case.

      In sum, having failed to show a palpable defect by which the court or

parties have been misled, Defendants’ motion for reconsideration (Doc. 37)

is DENIED.

      IT IS SO ORDERED.


Dated: December 11, 2018
                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE


                                   CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                  December 11, 2018, by electronic and/or ordinary mail.

                                   s/Marcia Beauchemin
                                       Deputy Clerk




                                            - 10 -
